BAKER, Judge,
dissenting.
I respectfully dissent. A person must have a legally protected interest in proper*956ty in order to be entitled to notice of a tax sale. Mennonite Bd. of Missions v. Adams (1983), 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (analyzing Indiana tax sale statutes). I do not believe a legally protected property interest is created or demonstrated when there is merely a lawsuit pending against a party concerning the subject real estate, and I do not read IND. CODE 6-1.1-24-1.9 to dictate such a result.
In this case, the clerk's fee book and index would have indicated a lawsuit was filed by the record owner of the real property against Kohlmann. As we all too often must recognize, anyone can file a lawsuit against anyone. A substantial property interest is not necessarily created or demonstrated, however, by the mere filing of a lawsuit without more. The fact that in this case Kohlman apparently did have an interest in the property because he had been buying it on land contract for several years does not change the fact that the property owner could have sued any number of people, citing in the complaint that the lawsuit had something to do with the property at issue. In reality, these people may not have had anything to do with the property.
In Indiana, every conveyance or mort gage of land or of any interest therein shall be recorded in the recorder's office of the county where such land is located. IND. CODE 32-1-2-16. It has long been recognized that the statute's purpose is to give constructive notice to all persons of the interest claimed in the property. Sinclair v. Gunzenhauser (1912), 179 Ind. 78, 98 N.E. 37, reh'g overruled, (1913), 179 Ind. 78, 100 N.E. 376. Kohlman, to inform the world of his interest in the land, could have recorded his interest or filed a notice of Lis Pendens.1 Indiana has a strong statutory scheme for letting the world know of an interest in land, and IND.CODE 6-1.1-24-1.9, providing that a substantial property interest is title to or interest in a tract which is recorded in the county recorder's office or available for public inspection in the office of the circuit court clerk, contemplates the utilization of the statutory scheme to ascertain to whom to send notice of a tax sale.
To read the statute otherwise creates an unworkable system. Under the majority's resolution of the case, the auditor must check all court records to see if litigation is pending involving the name of the property owner, locate and read all the complaints to determine if the complaints have anything to do with the property, decide if any party to the complaint has a substantial property interest based upon the language in the complaint, and if so ascertain where the other parties to the lawsuit are located in order to send notices of a tax sale. In my opinion, the legislature did not intend IND. CODE 6-1.1-24-1.9 to place such a burden on the auditor.
I do not believe the auditor was required to provide Kohlman with notice of the tax sale in this case because Kohlman did nothing to give notice of his claimed interest by either filing in the recorder's office, by filing a notice of Lis Pendens, or by otherwise informing the auditor of his interest in the land. I would affirm the judgment of the trial court.

. IND.CODE 34-1-4-1 et seq. provides for a Lis Pendens notice, which is designed specifically to protect interests in property while litigation is pending. These notices are to be filed with the Clerk of the Circuit Court in the county where the real estate is located. The auditor then could check these notices, in the county where the real estate is located, to determine if anyone was claiming a substantial interest in the property. I believe the Lis Pendens procedure and the recording requirements are what is contemplated by IND.CODE 6-1.1-24-1.9.